Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a CORRECTED notice of allowance in response to the amendment filed on 04/18/2022.
Claims 1, 7-8, 10-11, 13, 19 and 21 are amended by the Applicants.
Claims 6 and 18 cancelled by the Applicants.
Claims 1-5, 7-17 and 19-22 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Brian D. Steed [Reg. No. 64,095] on 04/22/2022. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention.
In the claims:
Please amend claims 1-2, 5, 7, 8 and 12 as follows.
1. (Currently Amended) An industrial device, comprising: 
a memory that stores executable components; and 
a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: 
a program execution component that
a smart tag configuration component that
a data publishing component that

2. (Currently Amended) The industrial device of claim 1, wherein the smart tag configuration component is 

5. (Currently Amended) The industrial device of claim 1, further comprising a user interface component 

7. (Currently Amended) The industrial device of claim 1, wherein the industrial data analytic system is 

8. (Currently Amended) The industrial device of claim 1, wherein the smart tag configuration component is further 

12. (Currently Amended) The system of claim 1, wherein the smart tags are associated with respective labels indicating respective analytic topics to which the data values associated with the smart tags are relevant, and the data publishing component is 
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of industrial automation systems, particularly, to application of analytics to extract business value from industrial data. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…a program execution component configured to execute an industrial control program, wherein the industrial control program reads data values from and writes data values to data tags stored on the memory, and at least a subset of the data tags comprise smart tags having associated contextualization metadata; a smart tag configuration component configured to set the contextualization metadata associated with the smart tags, wherein the contextualization metadata defines correlations between the smart tags relevant to a defined business objective to yield a device-level data model; and a data publishing component configured to communicate data values and the contextualization metadata corresponding to the smart tags to an industrial data analytic system configured to analyze the data values and the contextualization metadata to yield an insight relating to the business objective” as recited in claim 1,
“…wherein at least a subset of the data tags comprise smart tags having associated contextualization metadata; setting, by the industrial device, the contextualization metadata associated with the smart tags, wherein the contextualization metadata defines correlations between the smart tags relevant to a defined business objective to yield a device-level data model; and sending, by the industrial device, data values and the contextualization metadata corresponding to the smart tags to an industrial data analytic system configured to analyze the data values and the contextualization metadata to yield an insight relating to the defined business objective” as recited in claim 13,
“…wherein at least a subset of the data tags comprise smart tags having associated contextualization metadata; setting the contextualization metadata associated with the smart tags, wherein the contextualization metadata defines correlations between the smart tags relevant to a defined analytic objective to yield a device-level data model; and sending data values and the contextualization metadata corresponding to the smart tags to an industrial data analytic system configured to analyze the data values and the contextualization metadata to yield an insight relating to the defined analytic objective” as recited in claim 21.
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 2021/0397171 A1 discloses a human-machine interface (HMI) development platform simplifies generation of an industrial visualization application by generating at least a portion of the visualization application based on analysis of digital engineering drawings of an automation system to be monitored and controlled. This drawing-based approach includes creation of HMI interface displays comprising animated graphics representing industrial assets represented in the drawings, and setting animation data sources for the graphics based on analysis of the drawings.

US 10878020 B2 discloses the present invention relates to novel methods, tools and systems that provide for true automatic tagging of social content that overcome the deficiencies of existing techniques, and their requirement of static tag creation. In particular, the present invention relates to automated extraction tools and their use in creating tags through automated analysis of social media content, and further using the created tags in systems to associate the tag with the original content, e.g., based on user settings.

US 8732658 B2 discloses System(s) and method(s) are provided for implementing a set of interface components across a set of layers of an industrial environment, and for managing at least one interface component or at least one layer of the industrial environment. To implement an interface component in at least one layer in the set of layers, a specification that defines the interface component is acquired and, based at least on the specification, a service is generated. Execution of the service implements the interface component. The managing includes deploying or discovering the at least one interface component or the at least one layer of the industrial environment. The managing also includes indexing specific functional feature(s) of the at least one interface component and searching across the set of layers for one or more interface components that satisfy specific functional criteria. Moreover, the managing can include supplying metadata related to interface component(s) or layer(s).

Cowie, Jim, and Wendy Lehnert. "Information extraction."

Vyatkin, Valeriy. "Software engineering in industrial automation: State-of-the-art review."

Magesh, N. S., and N. Ch. "A GIS based automated extraction tool for the analysis of basin morphometry."

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193